


109 HR 5995 IH: To repeal the prohibitions on United States assistance to

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5995
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on International
			 Relations
		
		A BILL
		To repeal the prohibitions on United States assistance to
		  countries that are parties to the International Criminal
		  Court.
	
	
		1.Repeal of prohibition on
			 United States military assistance to parties to the International Criminal
			 Court
			(a)RepealSection 2007 of the American
			 Servicemembers’ Protection Act of 2002 (title II of Public Law 107–206; 22
			 U.S.C. 7426) is hereby repealed.
			(b)Effective
			 dateThe repeal made by subsection (a) applies with respect to
			 United States military assistance made available for fiscal year 2007 and each
			 subsequent fiscal year.
			2.Repeals of
			 limitation on Economic Support Fund assistance to parties to the International
			 Criminal Court
			(a)RepealsThe
			 following provisions of law are hereby repealed:
				(1)Section 574 of the Foreign Operations,
			 Export Financing, and Related Programs Appropriations Act, 2005 (division D of
			 Public Law 108–447).
				(2)Section 574 of the
			 Foreign Operations, Export Financing, and Related Programs Appropriations Act,
			 2006 (Public Law 109–102).
				(b)Effective
			 dateThe repeals made by
			 paragraphs (1) and (2) of subsection (a) apply with respect to assistance made
			 available under the heading Economic Support Fund in title II of
			 the Foreign Operations, Export Financing, and Related Programs Appropriations
			 Act, 2005, and in title II of the Foreign Operations, Export Financing, and
			 Related Programs Appropriations Act, 2006, respectively, that are unobligated
			 and unexpended as of the date of the enactment of this Act.
			
